This action was commenced by the plaintiff for personal injuries alleged to have been received in a gas explosion occurring in the home of L.G. Agard, in the city of Okmulgee, about 7 o'clock on December 20, 1919. The plaintiff was occupying a portion of the residence of L.G. Agard as tenant of the latter at the time of the explosion. The facts and circumstances in connection with the explosion are fully set forth in the case of Okmulgee Gas v. C. W. Kelly et al.,105 Okla. 189, *Page 253 232 P. 428. The latter action was commenced for the recovery of damages in favor of the plaintiff for the wrongful death of the wife of this plaintiff, resulting from the gas explosion. In the latter action the plaintiff failed to show a causal connection between any alleged wrong of the defendant and the cause resulting in the death of the wife. The same condition applies to the record in this case upon which judgment rests in favor of the plaintiff and against the defendant. As the analysis and conclusions applied in the case of the death of the wife are applicable in this case, it would serve no useful purpose to reanalyse and apply the rules of law in this appeal.
Therefore, it is recommended that this cause be reversed and remanded for further proceedings in accordance with the concluions reached and applied in the case of Okmulgee Gas Co. v. C. W. Kelly et al., supra.
By the Court: It is so ordered.